Notice of Pre-AIA  or AIA  Status
Claims 1, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 7 and claim 20, “altitude information on each altitude” is unclear and not understood.  Throughout claims 1 and 20, “altitude information on each altitude” is unclear and not understood.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2002/0069019).
Regarding claims 1, 20, Lin discloses an electronic device and a positional information obtaining method for an electronic device including: 
a receiver 10 that receives radio waves from positioning satellites;
a processor 60 that performs positioning at intervals of a first period based on the radio waves from the positioning satellites received by the receiver; and
a communication unit 61 that receives, from an external device, altitude information on each altitude obtained by the external device, wherein
the processor:

longer than the first period, and individually receives the altitude information (30; paragraph [0159]) on an altitude obtained not at intervals of the first period;
in response to receiving the altitude information on the altitude obtained not at intervals of the first period, performs 62 the positioning at a timing of receiving the altitude information on the altitude; and
based on (i) obtainment timings of the altitudes in the external device received at intervals of the second period and (ii) an obtainment timing of the altitude in the external device received individually, correlates 6201, 6211 the altitudes of the altitude information received at intervals of the second period and the altitude of the altitude information received individually with positioning results of the positioning such that the obtainment timings correspond to positioning timings of the positioning results.
Regarding claim 10, rereception of unreceived information is merely a matter that is appropriated performed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Morohoshi (JP 2016-143280).
.
Claims 3-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Koyama (JP 2018-009961).
Regarding claims 3-4, 8-9, Lin has been discussed above but fails to disclose  wherein the processor receives, from the external device, information on an altitude obtainment start timing of the external device obtaining the altitudes at intervals of the first period, and in accordance with the altitude obtainment start timing, determines the positioning timings of the processor performing the positioning at intervals of the first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648